UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8485


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

ANTWON E. WARD,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:04-cr-00073-JBF-FBS-1)


Submitted:    April 16, 2009                 Decided:   April 24, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antwon E. Ward, Appellant Pro Se.              Laura Marie Everhart,
Assistant United States  Attorney,           Norfolk,  Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Antwon    E.    Ward   appeals    the    district      court’s     orders

denying his 18 U.S.C. § 3582(c)(2) (2006) motion and denying his

motion for reconsideration.             We have reviewed the record and

find   no   reversible      error.      Accordingly,        we    affirm   for   the

reasons stated by the district court.                 United States v. Ward,

No.    2:04-cr-00073-JBF-FBS-1        (E.D.    Va.     Oct. 27, 2008).           See

United States v. Dunphy, 551 F.3d 247 (4th Cir. 2009).                            We

dispense    with     oral    argument    because      the        facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                        2